IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

FLORIDA FARM BUREAU                    NOT FINAL UNTIL TIME EXPIRES TO
GENERAL INSURANCE                      FILE MOTION FOR REHEARING AND
COMPANY,                               DISPOSITION THEREOF IF FILED

      Appellant,                       CASE NO. 1D14-2046

v.

STEVEN BARTH,

      Appellee.

_____________________________/

Opinion filed July 14, 2014.

An appeal from the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Bruce W. Robinson and John J. Joyce, of Robinson, Kennon & Kendron, P.A.,
Lake City, for Appellant.

P. Scott Russell, Jacksonville, for Appellee.


PER CURIAM.

      Upon consideration of appellant’s response, the Court has determined that it

lacks jurisdiction to review the order on appeal. See Workmen’s Auto Ins. Co. v.

Franz, 24 So. 3d 638, 640 (Fla. 2d DCA 2009) (concluding that order awarding

summary judgment to insureds on issue of entitlement to stacked uninsured

motorist coverage was not a partial final judgment where related claim for
uninsured motorist benefits remained pending). Accordingly, appellee’s motion to

dismiss, filed on May 12, 2014, is granted and the appeal is dismissed for lack of

jurisdiction.

LEWIS, C. J., WOLF and WETHERELL, JJ., CONCUR.




                                        2